REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-5 and 8-13 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Sim in the Abstract discloses driving an electro-optic display having a plurality of pixels to display white text on a black background (“dark mode”) while reducing edge artifacts. The present invention reduces the accumulation of edge artifacts by applying a special waveform transition to edge regions according to an algorithm along with methods to manage the DC imbalance introduced by the special transition. Edge artifact clearing may be achieved by identifying specific edge pixels to receive a special transition called an inverted top-off pulse (‘iTop Pulse’) and, since the iTop Pulse is DC imbalanced, to subsequently discharge remnant voltage from the display.  ¶0082 discloses if the pixel transition is black-to-black and at least one cardinal neighbor has a current graytone that is not black, apply the iTop waveform.
 	However, claims 1-5 and 8-13 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“performing a time delay subsequent to the updating of the first image, wherein during the time delay edge artifacts are removed; and updating a second image to display using the drive scheme.” See Fig. 4, ¶0060 and ¶0063 of the specification as filed. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.